Sheldon, J.
The tax commissioner’s determination of the value of the property became final, under the express provision of the statute, upon the defendants’ failure to apply for a reappraisal thereof. St. 1909, c. 490, Part IV, § 19. And it is further provided by statute (St. 1909, c. 266, § 1) that “in a proceeding under this act for the collection of taxes imposed by chapter five hundred and sixty-three of the acts of the year nineteen hundred and seven, and the acts in amendment thereof and in addition thereto [which of course must include St. 1909, c. 490, Part IV, and the amendments therof], the determination by the tax commissioner ... of the amount of the tax shall be final as to such amount: provided, however, that an executor, administra,tor, trustee or grantee may show in any proceeding brought against him under this act, any facts which would entitle him to an abatement under the provisions of section twenty of said chapter,” which later was revised into St. 1909, c. 490, Part IV, § 20, and since has been amended and added to by subsequent legislation which now is not material. But the only abatement to which the taxpayer thus can become entitled is “an abatement of such portion of said tax as was assessed without authority of law.” Sts. 1907, c. 563, § 20; 1909, c. 490, Part IV, § 20.
It is manifest that no part of this tax was assessed without authority of law. It was assessed upon the property returned and stated by the defendant in his inventory, and upon no other property. There was no contention that this property was not taxable if its value exceeded $1,000. Sts. 1909, c. 490, Part IV, § 1, and c. 527, § 1. See now Sts. 1912, c. 678, and 1913, c. 498. The answer of the defendant avers that the property of his intestate included only one third part and not the whole of the real estate mentioned in the inventory. But we need not consider whether this fact, if proved, would have been ground for an abatement. The agreed statement of facts does not support the averment. The defendant’s contention, as there set forth, was simply that he “would prove, if the evidence should be received, that the amount of the estate of John E. Skehill was slightly less than $1,000 at the time of the death of the said John E. Skehill.” *367This was merely an offer to show that the tax commissioner’s valuation was erroneous; and we already have seen that that cannot be shown.
A decree must be entered in accordance with the prayer of the information.

So ordered.